Wright, J.,
concurring. I briefly concur to draw the attention of the bench and the bar to the recent trend of cases emanating from this court which make it clear that when appropriate this court will construe the Ohio Rules of Civil Procedure and other rules to insure that controversies are decided on their merits rather than on overly technical applications of the rules which would lead to a dismissal.4 We will not hesitate to apply a clear jurisdictional mandate; however, a reasonable interpretation of the Revised Code must be applied to situations such as the one at bar. Generally speaking, a trial court should not apply the sanction of dismissal absent defiance of the rules by one of the parties or contempt of the judicial process by counsel.
C. Brown, J., concurs in the foregoing concurring opinion.

 See Ohio Furniture Co. v. Mindala (1986), 22 Ohio St. 3d 99; In re Estate of Reeck (1986), 21 Ohio St. 3d 126; State v. Herzing (1985), 18 Ohio St. 3d 337, 339; Reichert v. Ingersoll (1985), 18 Ohio St. 3d 220, 222; DeHart v. Aetna Life Ins. Co. (1982), 69 Ohio St. 2d 189, 192 [23 O.O.3d 210]; Cobb v. Cobb (1980), 62 Ohio St. 2d 124, 126 [16 O.O.3d 145].